Citation Nr: 0028513	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1949 and from October 1953 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  The appellant is the widow 
of the veteran, who died in December 1977.  

The Board notes that in a March 1978 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  At that 
time, the RO determined that the veteran's cause of death, 
which was metastatic renal cell carcinoma, was not incurred 
in or aggravated by service.  The RO further concluded that 
there was no evidence of record showing that any of the 
veteran's service-connected disabilities, including a 
duodenal ulcer, low back strain, and postoperative residuals 
of a ganglion, right wrist, contributed substantially or 
materially to cause or hasten the veteran's death.  However, 
the Board observes that in March 1998, the appellant once 
again filed a claim for entitlement to service connection for 
the cause of the veteran's death, and at that time, she 
contended that his death was due to Agent Orange exposure.  
The Board notes that new regulations had been promulgated 
regarding service connection for residuals of Agent Orange 
exposure that had not been in effect at the time of the prior 
RO decision.  Accordingly, the regulatory provisions have 
created a new basis for the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1977.  

2.  According to the certificate of death, the cause of death 
was metastatic renal cell carcinoma.  

3.  At the time of veteran's death, service connection was in 
effect for the following: (1) duodenal ulcer, with 
hypertrophic gastritis and hiatal hernia, (2) low back 
strain, and (3) postoperative residuals of a ganglion, right 
wrist.  The combined rating in effect at the time of the 
veteran's death was 20 percent.  

4.  The claim of entitlement to service connection for the 
cause of the veteran's death, claimed as due to Agent Orange 
exposure, is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of renal cell carcinoma.  

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Navy from July 1942 to October 1949 and 
from October 1953 to August 1967.  According to the form, in 
regards to his period of duty from August 1962 to August 
1967, the veteran's Military Occupational Specialty (MOS) was 
as a chef and he received the National Defense Service Medal 
and the Vietnam Service Medal.  

The official death certificate indicates that the veteran 
died on December [redacted], 1977.  The cause of death was metastatic 
renal cell carcinoma.  At the time of the veteran's death, 
service connection was in effect for the following: (1) 
duodenal ulcer, with hypertrophic gastritis and hiatal 
hernia, (2) low back strain, and (3) postoperative residuals 
of a ganglion, right wrist.  The combined rating in effect at 
the time of the veteran's death was 20 percent.

The evidence of record includes a Decision on Appeal, dated 
in November 1991, from the Agent Orange Veteran Payment 
Program Fund.  The Decision shows that the appellant's 
previous application for entitlement to the program had been 
denied on the basis that the veteran was not exposed to 
defoliant spraying while serving in a destroyer offshore from 
Vietnam.  According to the Decision, the appellant currently 
maintained that the veteran had told her that he was on a 
security-classified operation and that he had attributed his 
renal cell carcinoma to exposure to Agent Orange.  The 
Decision reflects that in light of the above, the appellant 
was accorded the benefit of the doubt on entitlement and was 
granted a monetary survivor award.  

In March 1999, the RO received hospital records pertaining to 
inpatient treatment provided by the United States Naval 
Medical Center at San Diego in July and November 1977.  The 
records show that in July 1977, the veteran was admitted for 
bilateral pulmonary nodules; and, in November 1977, the 
admission diagnoses were of acute urinary retention and renal 
cell carcinoma.  According to these records, the veteran had 
a history of present illness that included renal cell 
carcinoma, status-post right nephrectomy, with metastases to 
pleura, bilateral, status-post left thoracotomy, with open 
lung biopsy. 

In August 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that while the veteran served 
in the Navy, his job specialty was as a cook, Steward First 
Class.  (T.2).  The appellant contended that while the 
veteran served in Vietnam, he was exposed to Agent Orange.  
(Id.).  She maintained that due to the veteran's exposure to 
Agent Orange, he later developed renal cell carcinoma which 
caused his death in 1977.  (Id.).  

In February 2000, a hearing was held at the RO before the 
undersigned Board member.  At that time, the appellant once 
again contended that the veteran's cause of death, metastatic 
renal cell carcinoma, was due to exposure to Agent Orange 
while serving in Vietnam.  (T.4).  The appellant submitted 
excerpts from medical treatises that she had obtained from 
the Internet.  In addition, the appellant also filed VA Form 
21-4138, Statement in Support of Claim, and waived initial 
review of such evidence by the RO.  

The Board notes that in regards to the medical treatises 
submitted by the appellant in her hearing, in an article 
entitled " Some Facts About Agent Orange/Dioxin," the 
author noted that after reviewing the scientific literature 
related to the health effects of Vietnam Veterans exposed to 
Agent Orange, as well as other studies concerning the health 
hazards of civilian exposure to dioxin contaminants, it was 
his conclusion that there was adequate evidence for the 
Secretary to reasonably conclude that it was at least as 
likely as not that there was a relationship between exposure 
to Agent Orange and numerous health problems, to specifically 
include kidney cancer.  In addition, in another article, it 
was noted that a report entitled "Physician's Information 
for Care of Vietnam Veterans Exposed to Agent Orange and 
Other Chemicals," included a list of health effects that 
Agent Orange veterans could exhibit, and one of the illnesses 
on the list was cancer of the kidney.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  

When cancer is compensably manifested within one year after 
active service of 90 days or more, it may be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if the evidence demonstrates that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
the veteran's death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. §1310 (West 1991); 38 C.F.R. §3.312 (1999). 

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307(a)(6) (1999); see also McCartt v. West, 
12 Vet. App. 164, 168 (1999) (emphasis provided in case).  
The Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown,  5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  See McCartt, supra.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.309(e) (1999).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  Where chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
becomes manifest to a compensable degree within one year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e), and as amended by 61 Fed. 
Reg. 57589 (1996).

In the instant case, the Board notes that renal cell 
carcinoma is not one of the diseases recognized as 
presumptively linked to Agent Orange exposure under the 
applicable regulations.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  Therefore, as a matter of law, the 
appellant cannot receive the benefit of a rebuttable 
presumption that the veteran's renal cell carcinoma was 
caused by any alleged exposure to Agent Orange.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) are 
not applicable.

Further, the Board observes that the evidence of record shows 
that the appellant received a payment from the Agent Orange 
Veteran Payment Program.  The Board notes that the 
appellant's acceptance in the Agent Orange Veteran Payment 
Program does not address the medical conditions at issue and 
does not serve to make the claim well grounded.  Receipt of 
compensation under the Agent Orange Veteran Payment Program, 
which is a nongovernmental, nonprofit entity, is based upon 
standards very different than those required to establish 
service connection.  See Brock v. Brown, 10 Vet. App. 155 
(1997); Viglas v. Brown 7 Vet. App. 1 (1994).

Notwithstanding the foregoing, the fact that the requirements 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) are not met 
does not preclude the appellant from establishing service 
connection for the cause of the veteran's death by way of 
proof of actual direct causation under 38 U.S.C.A. §§ 1110, 
1112, 1131, and 38 C.F.R. § 3.303(d) (1999).  See Hensley v. 
West, 212 F.3d 1255, 1264 (Fed. Cir. 2000); Combee v. Brown, 
34 F3d. 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. at 160.

In this regard, the threshold question to be answered is 
whether the evidence is sufficient to justify a belief by a 
fair and impartial individual that the appellant claim for 
service connection (on a direct basis) for cause of the 
veteran's death, claimed as due to Agent Orange exposure, is 
well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  For the purpose of 
determining whether a claim is well-grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); see also Epps v. Gober 126 
F.3d 1464, 1468  (Fed. Cir. 1997) (Expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  Where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence is required for the claim to be well-grounded.  See 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  This burden 
may not be met by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here, the Board observes that the evidence of record does 
include medical treatises which show a nexus, or link, 
between the Agent Orange exposure and cancer of the kidney, 
the cause of the veteran's death.  Thus, the Board concludes 
that there is competent medical evidence in the record 
suggesting a direct causal link between the veteran's alleged 
exposure to Agent Orange, or any other herbicide agent, while 
in Vietnam and his subsequent development of renal cell 
carcinoma.  Accordingly, it is the Board's determination that 
the appellant's claim for service connection for the cause of 
the veteran's death, claimed as due to Agent Orange exposure, 
is well grounded.  That is, the Board finds that the 
appellant has presented a claim which is not implausible when 
her contentions and the evidence of record are viewed in the 
light most favorable to that claim.  Therefore, since there 
is evidence sufficient to lend plausible support to the 
claim, the Board is of the opinion that the appellant's claim 
for service connection for the cause of the veteran's death, 
claimed as due to Agent Orange, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See Caluza, 7 Vet. App. at 498, 506.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, is well grounded.


REMAND

The Board notes that in light of the above, as the appellant 
has submitted a well grounded claim, the VA has a duty to 
assist her in developing the facts pertinent to her claim.  
38 U.S.C.A. § 5107(a).

There is medical text on file indicating a possible 
relationship between the development of kidney cancer and 
exposure to Agent Orange.  As such, it raises a question as 
to the origin of the veteran's fatal renal cell carcinoma.  
Although the appellant's report of her husband having been 
exposed to Agent Orange in Vietnam was presumed credible to 
establish a well-grounded claim, that matter must now be 
developed in an attempt to obtain corroborating evidence.  
Additionally, there appears to be additional medical evidence 
that should be developed before the claim is decided.  Thus, 
the Board finds it necessary to remand the case for further 
development.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The appellant and her representative 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of her claim.  
Additionally, the appellant should be 
asked to identify any additional medical 
records pertaining to the veteran's renal 
cell carcinoma, including but not limited 
to the names and addresses of all 
doctors, clinics, and the like by which 
the veteran was examined or treated at 
any time including following service.  
The RO should then attempt to obtain the 
records identified by the appellant, 
after obtaining any necessary 
authorization or medical releases.  
Specifically included should be treatment 
records from the Naval Regional Medical 
Center in San Diego, from approximately 
December 1976, the time in which the 
veteran was diagnosed with renal cell 
carcinoma, to December [redacted], 1977, the day 
the veteran died.  All information 
obtained should be associated with the 
claims file.     

2.  The RO should try to obtain any 
additional information regarding the 
award of benefits to the appellant under 
the Agent Orange Veteran Payment Program, 
to include the basis for the award and 
the evidence pertaining to the veteran 
that was used to establish entitlement, 
specifically the report from the special 
consultant regarding the extent of the 
veteran's exposure. 

3.  The RO should obtain the veteran's 
service personnel records (201 file) from 
the National Personnel Records Center 
(NPRC).  The RO should also obtain the 
veteran's DD Form 1141 from the 
Department of the Navy.  Thereafter, the 
RO should prepare a summary of the exact 
dates the veteran was in Vietnam and the 
unit(s) to which he was attached.  This 
summary and all supporting documentation 
regarding the veteran's service in 
Vietnam, including a copy of the 
veteran's DD 214 and his personnel 
records, should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental 
Support Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be asked to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If such a request for 
verification of exposure to Agent Orange 
is not made, the RO should document why 
such a request was not made.

4.  Thereafter, the RO should make a 
determination whether the veteran was 
exposed to Agent Orange in service. 

5.  If, and only if, the RO determines 
that the veteran was exposed to Agent 
Orange in service, the RO should refer 
the claims file to an appropriate medical 
doctor.  The medical doctor is requested 
to review the claims file, to 
specifically include the medical 
treatises submitted by the appellant.  In 
reviewing the case, the medical doctor is 
asked to offer an opinion as to whether 
it is at least as likely as not that 
metastatic renal cell carcinoma was 
causally related to exposure to Agent 
Orange during the veteran's service in 
Vietnam?  A complete rationale for any 
opinion expressed must be provided.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

6.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, claimed as 
due to Agent Orange exposure.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take not action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 



